Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND (formerly, Standish Mellon Fixed Income Fund) On May 13, 2009, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $1,090,000 of American Express AXP 7.25% Notes Due 5/20/2014 - CUSIP # 025816BA6 (the Notes). The Notes were purchased from Goldman, Sachs & Co. (Goldman Sachs), a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs received a commission of 0.35% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Securities LLC BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. Credit Suisse Goldman, Sachs & Co. J.P. Morgan Mitsubishi UFJ Securities Mizuho Securities USA Inc. RBS The Williams Capital Group, L.P. UBS Investment Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND (formerly, Standish Mellon International Fixed Income Fund) On March 10, 2009, Dreyfus/Standish International Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $205,000 of Boeing 5.00% Senior Notes Due 3/15/2014 - CUSIP # 097023AV7 (the Senior Notes). The Senior Notes were purchased from UBS Securities, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS Securities received a commission of 0.35% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: ANZ Securities, Inc. Banc of America Securities LLC Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Calyon Securities (USA) Inc. Citigroup Global Markets Inc. Comerica Securities, Inc. Credit Suisse Securities (USA) LLC Daiwa Securities America Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. Greenwich Capital Markets, Inc. ING Financial Markets LLC J.P. Morgan Securities Inc. Keybanc Capital Markets Inc. Lloyds TSB Bank plc Mitsubishi UFJ Securities International plc Mizuho Securities USA Inc. Morgan Stanley & Co. Incorporated Muriel Siebert & Co., Inc. SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. UBS Securities LLC U.S. Bancorp Investments, Inc. Utendahl Capital Partners, L.P. Wachovia Capital Markets, LLC Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On March 10, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $145,000 of Boeing 5.00% Senior Notes Due 3/15/2014 - CUSIP # 097023AV7 (the Senior Notes). The Senior Notes were purchased from UBS Securities, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS Securities received a commission of 0.35% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: ANZ Securities, Inc. Banc of America Securities LLC Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Calyon Securities (USA) Inc. Citigroup Global Markets Inc. Comerica Securities, Inc. Credit Suisse Securities (USA) LLC Daiwa Securities America Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. Greenwich Capital Markets, Inc. ING Financial Markets LLC J.P. Morgan Securities Inc. Keybanc Capital Markets Inc. Lloyds TSB Bank plc Mitsubishi UFJ Securities International plc Mizuho Securities USA Inc. Morgan Stanley & Co. Incorporated Muriel Siebert & Co., Inc. SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. UBS Securities LLC U.S. Bancorp Investments, Inc. Utendahl Capital Partners, L.P. Wachovia Capital Markets, LLC Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On April 28, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $190,000 of Credit Suisse 5.50% Senior Notes Due 5/01/2014 - CUSIP # 22546QAA5 (the Senior Notes). The Senior Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse received a commission of 0.35% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: BB&T Capital Markets BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Comerica Securities, Inc. DZ Financial Markets LLC Fifth Third Securities HSBC KeyBanc Capital Markets Inc. Mitsubishi UFJ Securities International plc MFR Securities, Inc. Morgan Keegan & Company, Inc. Popular Securities RBC Capital Markets SunTrust Robinson Humphrey Trilon International Inc. U.S. Bancorp Investments, Inc. Wachovia Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On May 8, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $305,000 of Morgan Stanley 7.30% Global Medium-Term Notes, Series F Due 5/13/2019 - CUSIP # 61747YCG8 (the Medium-Term Notes). The Medium-Term Notes were purchased from Morgan Stanley, a member of the underwriting syndicate offering the Medium-Term Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Morgan Stanley received a commission of 0.45% per Medium-Term Note. No other member received any economic benefit. The following is a list of the syndicates primary members: BNY Mellon Capital Markets, LLC Keefe, Bruyette & Woods, Inc. Loop Capital Markets, LLC Morgan Stanley & Co. Incorporated Siebert Capital Markets Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On May 8, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $195,000 of Bank of America 7.375% Senior Notes Due 5/15/2014 - CUSIP # 06051GDY2 (the Senior Notes). The Senior Notes were purchased from Bank of America, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 0.35% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Securities LLC BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Goldman, Sachs & Co. Lloyds TSB Corporate Markets Loop Capital Markets, LLC Mizuho Securities USA Inc. UBS Investment Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On May 13, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $260,000 of American Express AXP 7.25% Notes Due 5/20/2014 - CUSIP # 025816BA6 (the Notes). The Notes were purchased from Goldman, Sachs & Co. (Goldman Sachs), a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs received a commission of 0.35% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Securities LLC BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. Credit Suisse Goldman, Sachs & Co. J.P. Morgan Mitsubishi UFJ Securities Mizuho Securities USA Inc. RBS The Williams Capital Group, L.P. UBS Investment Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On August 10, 2009, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $250,000 of Credit Suisse 5.3% Senior Notes Due 8/13/2009 - CUSIP # 22546QAC1 (the Senior Notes). The Senior Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse received a commission of 0.45% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Aladdin Capital LLC Banc of America Securities LLC BB&T Capital Markets, a division of Scott & Stringfellow, Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Ltd. Comerica Securities, Inc. Credit Suisse Securities (USA) LLC DZ Financial Markets LLC Fifth Third Securities, Inc. KeyBanc Capital Markets Inc. MFR Securities Inc. Morgan Keegan & Company, Inc. Popular Securities, Inc. RBC Capital Markets Samuel A. Ramirez & Company, Inc. SunTrust Robinson Humphrey, Inc. Trilon International Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities LLC Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on October 28-29, 2009.
